

113 SRES 306 ATS: Designating Thursday, November 21, 2013, as “Feed America Day”.
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 306IN THE SENATE OF THE UNITED STATESNovember 20, 2013Mr. Hatch (for himself, Mr. Rubio, Mr. Begich, Mr. Crapo, Mr. Casey, Mr. Cochran, Mr. Lee, and Mr. Leahy) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating Thursday, November 21, 2013, as
		  Feed America Day.Whereas Thanksgiving Day celebrates the spirit of selfless
			 giving and an appreciation for family and friends;Whereas the spirit of Thanksgiving Day is a virtue upon
			 which the United States was founded;Whereas according to the Department of Agriculture,
			 approximately 50,000,000 people in the United States, including 16,700,000 children,
			 continue to live in households that do not have an adequate supply of food;
			 andWhereas selfless sacrifice breeds a genuine spirit of
			 thanksgiving, both affirming and restoring fundamental principles in our
			 society: Now, therefore, be itThat the Senate—(1)designates
			 Thursday, November 21, 2013, as Feed America Day; and(2)encourages the
			 people of the United States to sacrifice 2 meals on Thursday, November 21,
			 2013, and to donate the money that would have been spent on that food to the
			 religious or charitable organization of their choice for the purpose of feeding
			 the hungry.